Citation Nr: 0727257	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-20 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to an earlier effective date prior to August 16, 
2002 for a compensable rating for service-connected right 
lung pulmonary calcification and pulmonary fibrosis, 
residuals of pulmonary disease, cause unknown.  


REPRESENTATION

Appellant represented by:	Michael T. Hogan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1952 to June 1956 
and from September 1956 to August 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision assigning a 10 
percent evaluation for a right lung disability effective 
August 16, 2002.

In May 2006 and May 2007, the veteran had hearings before the 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are associated with the claims file and have been reviewed.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The veteran's claim of entitlement to a compensable rating 
for service-connected right lung pulmonary calcification and 
pulmonary fibrosis, residuals of pulmonary disease was 
received on August 16, 2002.

3.	In a February 2005 rating decision, the RO granted a 10 
percent rating effective August 16, 2002, the date of the 
veteran's claim.  

4.	The record does not include any medical evidence 
demonstrating manifestations of service-connected right lung 
pulmonary calcification and pulmonary fibrosis, residuals of 
pulmonary disease warranting a 30, 60 or 100 percent 
disability rating prior to August 16, 2002.  


CONCLUSION OF LAW

The criteria for an effective date for a compensable rating 
prior to August 16, 2002 have not been met.  38 U.S.C.A. §§ 
1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.97 
Diagnostic Code 6899-6845 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini, 18 Vet. App. at 
120-21.  

A VCAA notice must be provided to a claimant before the 
agency of original jurisdiction issues the initial 
unfavorable decision on a claim for VA benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  In the present 
case, the veteran filed his claim for a compensable rating in 
August 2002.  The veteran was notified of the VCAA in October 
2002, prior to the decision on the claim in November 2002.  
The veteran was granted a compensable rating in a February 
2005 rating decision and the veteran asserted that he was 
entitled to an earlier effective date in June 2005.  The RO 
provided the veteran with notice regarding earlier effective 
dates in March 2006, January 2007 and March 2007.  The Board 
denied the veteran's claim for an earlier effective date in 
December 2006 and provided a statement of the case in January 
2007.  Therefore, the timing requirement for a VCAA notice 
has been met.  

The Board finds that VA has fulfilled its duty to notify the 
claimant.  In the VCAA correspondence, the RO apprised the 
claimant of the information and evidence necessary to 
substantiate the claim.  The correspondence also advised the 
claimant of what the evidence must show to establish the 
claim.  Additionally, the RO described which information and 
evidence that the claimant was to provide, and which 
information and evidence that VA will attempt to obtain on 
the claimant's behalf.  See Quartuccio, 16 Vet. App. at 187.  

The Board also observes that the VCAA notice advised the 
claimant to inform VA about any additional information or 
evidence that VA should try to obtain on the claimant's 
behalf.  The notice requested that the claimant send the 
evidence in his possession to VA.  Furthermore, the notice 
requested that the claimant provide additional information or 
evidence regarding the records of treatment for the claimed 
disability.  The VA essentially requested any and all 
evidence in the claimant's possession in support of the 
claim.  38 C.F.R. § 3.159 (b)(4) (2006). 

Once the duty to notify is satisfied and claimant is given 
the opportunity to submit information and evidence in support 
of the claim, all due process concerns with regard to this 
matter have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (2006) (harmless error).  

To fulfill its duty to assist, the RO obtained the veteran's 
service medical records, DD Form 214, private medical 
records, and the VA medical records.  In addition, the RO 
held a hearing in October 2004 and hearings were held before 
the Board in May 2006 and May 2007.  The veteran was also 
given VA Compensation and Pension Examinations in January 
1997, October 2002 and December 2004.  The claimant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to this 
claim.  Accordingly, the Board will proceed with appellate 
review.

The veteran's original claim for service connection was 
granted and assigned a 0 percent rating effective August 
1963.  The veteran filed a claim for a compensable rating for 
a lung disability on August 16, 2002.  The RO granted a 10 
percent rating in February 2005 effective August 16, 2002, 
the date of the increased rating claim.  The veteran filed a 
notice of disagreement with the 10 percent rating in June 
2005, asserting that the effective date should be August 
1963, the date service connection was effective.  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later. The effective date for 
an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date.  Otherwise, the date of the receipt of 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999) (VA must consider all the 
evidence of record, including that which predated a decision 
on the same matter, to determine when an ascertainable 
increase occurred in the rated disability).  The award of an 
increased rating should normally be effective on the date of 
receipt of the claim or on some date in the preceding year if 
it was ascertainable that the disorder had increased in 
severity during that time.  See also VAOGCPREC 12-98.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2005); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating intent to apply for 
a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2004); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a 
prerequisite to acceptance of a communication as an informal 
claim would contravene the Court's precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992). 

As an initial matter, the December  2006 Board decision 
denied entitlement to an increased rating.  The veteran did 
not appeal the Board decision to the Court and has not 
claimed clear and unmistakable error in this decision.  In 
this regard, the Board notes that clear and unmistakable 
error is a very specific and rare kind of error of fact or 
law that compels the conclusion, to which reasonable minds 
could not differ, that the result in the decision in question 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  The claimant must 
assert more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of clear and unmistakable 
error, a claimant must describe the alleged error with some 
degree of specificity, and provide persuasive reasons as to 
why the result would have been manifestly different but for 
the alleged error.  Fugo, supra.  In this regard, the veteran 
has not pled with any degree of specificity any error of law 
or fact that allegedly occurred in the December 2006 Board 
decision, as required by law.  See Andre v. West, 14 Vet. 
App. 7, 10 (2000).  

According to the General Rating Formula for Restrictive Lung 
Disease (Rating Formula), 38 C.F.R. § 4.97, Diagnostic Code 
6845, a 10 percent evaluation is warranted when there is a 
Forced Expiratory Volume in one second (FEV-1) of 71 to 80 
percent of predicted value, a ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC) of 71 to 80 percent, or a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 66 to 80 percent predicted.  A 30 
percent evaluation is warranted when there is an FEV-1 of 56 
to 70 percent predicted, an FEV-1/FVC of 56 to 70 percent, or 
a DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is warranted when there is an FEV-1 of 40 to 55 
percent predicted, an FEV-1/FVC of 40 to 55 percent, or a 
DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Finally, a 100 percent evaluation is warranted when 
there is evidence of at least one of following: an FEV-1 of 
less than 40 percent predicted, an FEV-1/FVC of less than 40 
percent, a DLCO (SB) of less than 40 percent predicted, a 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), cor 
pulmonale (right heart failure), right ventricular 
hypertrophy, pulmonary hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute respiratory failure, or 
the veteran requires outpatient oxygen therapy.  38 C.F.R. § 
4.97 Diagnostic Code 6845.

Pulmonary function tests in September 1980 revealed a FVC of 
118, a FEV-1 of 137, and a ratio of 86.  A VA examiner opined 
that the veteran had no obstructive lung disease.  

A December 1994 x-ray reveals several small calcifications in 
the right apical lung which appeared to be small granulomas.  
No acute inflammatory disease was seen and the cardiac 
silhouette was not engrossly enlarged.  The impression was 
aging chest with small benign appearing granulomas in the 
right lung. 

A November 1996 x-ray revealed bilateral small nodular 
densities consistent with granulomatous disease, bibasilar 
chronic interstitial disease with no significant change since 
the previous examination.  The cardiac silhouette was normal.  

In a January 1997 VA Compensation and Pension Examination, 
the veteran complained of shortness of breath.  A physical 
examination of the veteran's lungs was unremarkable.  The 
assessment was pulmonary fibrosis, right lung, with 
calcification, etiology undetermined.  

A February 1997 pulmonary function test revealed a FVC of 
98.2, a FEV-1 of 106.8, and a ratio of 76.  There was normal 
spirometry and a mild degree of hyperinflation and increased 
residual volume.  

A letter from a private physician dated in August 1999 
indicated that a chest x-ray revealed the veteran's lungs to 
be slightly hyperinflated.  There were calcified granulomas 
present.  There was no acute infiltrate or pleural effusion 
or congestion.  The impression was no acute abnormality.  

In an October 2002 VA Compensation and Pension Examination, 
the veteran's chest was symmetrical.  There were no findings 
on inspection, palpation, or percussion of the chest.  
Auscultation revealed that the lungs were clear both 
anteriorly and posteriorly.  The veteran's pulmonary function 
tests were normal showing a FVC of 90.3, a FEV-1 of 102.3, a 
ratio of 77 and a DLCO of 77.  A chest x-ray revealed minimal 
subrahilar and paratracheal granulomas on the right, 
otherwise normal.  His EKG showed bradycardia, otherwise 
normal.  The examiner diagnosed the veteran with minimal 
pulmonary granulomas of undetermined etiology.  X-ray was 
stable and the pulmonary function tests were stable for the 
previous four years.  The veteran's lung condition had no 
effect on his daily living or employability.  

In a December 2004 VA Compensation and Pension Examination, 
the veteran reported that he did not have symptoms of a 
respiratory problem in service, but was notified 2 months 
after service that he had an abnormal chest x-ray.  The 
veteran experienced shortness of breath and did not have any 
periods of incapacitation requiring bed rest or treatment by 
a physician in the year prior to the examination.  Upon 
examination, the veteran's lungs were clear to auscultation.  
A chest x-ray revealed no evidence of cor pulmonale, right 
ventricle hypertrophy or pulmonary hypertension.  The 
examiner opined that there was no acute disease.  There was 
granulomatous disease, type unknown.  There was no change in 
the veteran's condition since his earliest x-rays.  His 
pulmonary functions remained normal.  The standard pulmonary 
function test revealed his FVC was 89.6, FEV-1 was 101.5 and 
FEV-1:FVC ratio was 76.  His spirometry was normal.  His DLCO 
was 77 percent.  

In this case, the date of claim is August 16, 2002.  As noted 
previously, the effective date of any increase could not 
precede the date of the receipt of the claim, unless it was 
factually ascertainable that an increase in disability had 
occurred during the preceding year, provided that the 
application is received within one year from such date.  That 
is, the effective date could not precede August 16, 2001.  As 
the veteran had been granted a 10 percent rating for his 
right lung disability since August 16, 2002, the date his 
claim was received by VA, the remaining question before the 
Board is whether it is factually ascertainable that the 
veteran met the schedular requirements for a 10 percent 
evaluation between August 16, 2001 and August 16, 2002.  In 
making this determination, the Board must consider all the 
evidence of record.  See Hazan; Swanson, supra.

The Board notes that there is no medical evidence dated 
within one year prior to the veteran's August 2002 claim.  
The medical records associated with the file prior to the 
August 2002 claim are VA medical records dated in 1997.  
Therefore, there is no evidence of record indicating that the 
veteran met the schedular requirements for a rating in excess 
of 10 percent between August 16, 2001 and August 16, 2002.  
As such, the Board finds that the evidence dated within a 
year prior to the veteran's claim for an increased rating for 
a right lung disability fails to demonstrate that he was 
entitled to a 30, 60 or 100 percent rating under 38 C.F.R. 
§ 4.97 Diagnostic Code 6845.  

Additionally, the Board finds that the evidence of record 
dated after the veteran's August 2002 claim fails to show, 
retrospectively, that the veteran's right lung disability met 
the schedular criteria for a rating in excess of 10 percent.  

Specifically, the October 2002 VA examination revealed the 
veteran's pulmonary function tests showing a FVC of 90.3, a 
FEV-1 of 102.3, a ratio of 77 and a DLCO of 77.  The December 
2004 pulmonary function tests revealed his FVC was 89.6, FEV-
1 was 101.5 and FEV-1:FVC ratio was 76.  His spirometry was 
normal.  His DLCO was 77 percent.  Therefore, while such 
post-August 2002 medical reports show that the veteran has a 
right lung disability, they do not demonstrate entitlement to 
a n increased rating.  

	(CONTINUED ON NEXT PAGE)



ORDER

An effective date prior to August 16, 2002 for a compensable 
rating for service-connected right lung pulmonary 
calcification and pulmonary fibrosis, residuals of pulmonary 
disease, cause unknown is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


